In a proceeding pursuant to Family Court Act article 10, the appeal is from an order of the Family Court, Futnam County (Miller, J.), dated November 29, 2006, which denied, without a hearing, the appellants’ motion to set aside their consent to the adoption of their children.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, the Family Court properly denied their motion to set aside their consent to the adoption of their children without conducting a hearing (see Matter of Buhneing v Orange County Dept. of Social Servs., 282 AD2d 746 [2001]; Matter of Female R., 202 AD2d 672 [1994]). The record of the surrender proceedings demonstrated that the conditional surrenders were entered into by the appellants voluntarily and with a full understanding of their consequences and irrevocability (see Matter of Gino Z., 4 AD3d 631 [2004]; Matter of Amanda B., 206 AD2d 636 [1994]).
The appellants’ contention that they executed the surrenders while under duress is without merit (see Social Services Law § 383-c [6] [d]; Matter of Baby Boy O., 289 AD2d 631 [2001]; Matter of Baby Boy L., 144 AD2d 674 [1988]).
The appellants’ remaining contentions are unpreserved for appellate review or without merit. Schmidt, J.P., Rivera, Krausman and Florio, JJ., concur.